COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-17-00362-CV


IN RE GALE C. HUTCHINSON, JR.                                       RELATOR


                                      ----------

                          ORIGINAL PROCEEDING
                    TRIAL COURT NOS. 1450346, 1450350

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      The court has considered relator’s application for writ of habeas corpus

and is of the opinion that relief should be denied.      Accordingly, relator’s

application for writ of habeas corpus is denied.

                                                   PER CURIAM

PANEL: MEIER, WALKER, and PITTMAN, JJ.

DELIVERED: October 27, 2017




      1
       See Tex. R. App. P. 47.4, 52.8(d).